DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 6/21/2022.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claims 1-20 are subject to examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. U.S. Patent #10,908,940 (hereinafter Farhan) in view of Parees et al. U.S. Patent Publication # 2019/0220319 (hereinafter Parees) further in view of Nainar et al. U.S. Patent Publication # 2019/0297011 (hereinafter Nainar) further in view of Devi N et al. U.S. Patent Publication # 2017/0237647 (hereinafter Devi)
With respect to claim 1, Farhan teaches a method comprising: 
-receiving, with a computer virtualization scheduler, network locality information for virtualization equipment (i.e. dynamic virtual server manager may slice the rack vertically instead of horizontally by organizing servers from pools of server components mounted throughout the rack) indicative of a physical topology of the virtualization equipment within a data center(column 7 lines 2-21) Examiner would like to point out that network locality information as referred in the specification is physical topology information of virtualization equipment within single rack and/or multiple rack.
-receiving, network utilization information for virtualization equipment (i.e. network bandwidth requirement indicate an amount of bandwidth to and from the virtual server that will be required to execute the workload) (column  17 lines 20-27) indicative of available network bandwidth (i.e. requires particular amount of bandwidth external to the virtual server to communicate with outside parties) and network latency (i.e. storage access requirement attribute defined in terms of latency for access to data stored by a virtual server for the workload such as latency time) on paths interconnecting nodes of the virtualization equipment through a network (i.e. communicate with virtual server and web server through network)(column 17 lines 4-11, 20-27)
-maximizing the available network bandwidth and minimizing the network latency between the virtualization equipment by determining, based on the received network locality information and the received network utilization information, virtualization workload placement for the one or more virtualized resources  (i.e. adjusting by changing in network bandwidth workload dimension) and minimize the network latency between the virtualization equipment (i.e. low and medium latency) (column 10 lines 5-22, lines 55-61) (column  17 lines 20-27)
Farhan does not explicitly teach the compute virtualization scheduler.  
Parees teaches compute virtualization scheduler (i.e. container scheduler)(paragraph 23) receiving  with a computer virtualization scheduler, network locality information for virtualization equipment (Paragraph 23-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Parees’s teaching in Farhan’s teaching to come up with having compute virtualization scheduler to receiving network locality information and network utilization information.  The motivation for doing so would be so based on the information the scheduler and assign or evict workload from the hosts (Paragraph 56-57)
Although Farhan teaches locality information indicative of a physical topology of the virtualization equipment within a data center (column 7 lines 2-21), but does not explicitly use the word “topology”
Nainar teaches receiving network locality information for virtualization equipment indicative of a physical topology of the virtualization equipment within a data center (i.e. network includes any number of physical or virtual routers or switches or fowarders that enable packets to move from one network element to another.  Furthermore, network topology including host or node that hosts an In-situ operations, administration and maintenance (IOAM) agent and associated IOAM logic to obtain intra-host IOAM data for packets transiting a container network environment)(Paragraph 19-20, 23, 25,); and receiving network utilization information indicative of available network bandwidth and network latency on path interconnecting nodes of the virtualization equipment through a network (i.e. path of a packet  wherein packet transmits containers and other elements on the node including vSwitch, POD1, POD2 including containers and sent back to analytics node.  The analytic node may then process the data and output IOAM data analytics (e.g. packet path metrics, throughput and latency)) (Paragraph 25, 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Nainar’s teaching in Farhan and Parees’s teaching to come up with having locality information indicative of physical topology of the virtualization equipment and receiving network utilization information indicative of network latency and bandwidth.  The motivation for doing so would be to find out summary IOAM data which might include not only summary (packet path) IOAM data, but also data indicating what specific actions or transformation may have occurred to a given packet during its transit through the node (Paragraph 26).
Farhan, Parees, and Nainar does not explicitly teach receiving operable to utilize network proximity to select nodes of plurality of nodes of virtualization equipment within a data center on which to run one or more virtualized resources.
Devi teaches receiving with a computer virtualization scheduler operable to utilize network proximity (Fig. 5 proximity between nodes) to select nodes of plurality of nodes (Fig. 5 element 501) of virtualization equipment (Fig. 5 element 502a-d, 504a-d)  within a data center (Fig. 5 element 502, 504) on which to run one or more virtualized resources  (i.e. distance between physical topology of the server devices in the datacenter)(Paragraph 27, 42-43), network locality information for the virtualization equipment indicative of a physical topology of the virtualization equipment including rack commonality or rack adjacency (Fig. 5 element 502a-d, 504a-d)(i.e. physical topology  is based on the “density” of nodes in the physical topology that is determined based on ratio of the amount of traffic that will be sent in and out of that physical group) (Paragraph 42-43); receiving network utilization information for virtualization equipment indicative of available network bandwidth (Paragraph 27, 42, 46) and network latency interconnecting the plurality of nodes of the virtualization equipment through network (Paragraph 25,27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Devi’s teaching in Farhan, Parees and Nainar’s teaching to come up with utilizing network proximity to select nodes of a plurality of nodes.  The motivation for doing so would be to minimize the distance between VNFs included in the VNF system and minimizing the number of server devices used to provide the VNF (Paragraph 27)
With respect claim 2, Farhan, Parees, Nainar and Devi teaches the method of claim 1, but Parees further teaches wherein the computer virtualization scheduler is a containerized application scheduler (Paragraph 23)
With respect claim 3, Farhan, Parees, Nainar and Devi teaches the method of claim 1, but Parees further teaches wherein the computer virtualization scheduler is a container application pod scheduler (Paragraph 23-24)
With respect claim 4, Farhan, Parees, Nainar and Devi teaches the method of claim 1, but Parees further teaches wherein the virtualization equipment includes servers for running containerized applications (i.e. application to launch a container or group of container (e.g. kubernetes pods)) (Paragraph 24)
With respect claim 6, Farhan, Parees, Nainar and Devi teaches the method of claim 1, but Farhan further teaches wherein determining virtualization workload placement is further based on other factors, including Central Processing Unit (CPU) (i.e. adding additional dual core processor or by running number of active threads), memory (i.e. changing memory workload dimension), and storage utilization (i.e. storage access) (column 10 lines 29-61)
With respect claim 7, Farhan, Parees, Nainar and Devi teaches the method of claim 1, but Farhan further teaches wherein the physical topology includes information indicative of a rack of multiple racks of the data center within which the virtualization equipment is located (i.e. slice the rack vertically by organizing servers from pools of server components mounted through the track and maybe included in multiple rack in common data center or my be included in common rack) (column 7 lines 5-27)
With respect claim 8, Farhan, Parees, Nainar and Devi teaches the method of claim 1, but Farhan further teaches physical topology includes information indicative of a single rack of the data center within which the virtualization equipment is located (i.e. common rack) (column 7 lines 13-15)
With respect claim 9, Farhan, Parees, Nainar and Devi teaches the method of claim 1, but Parees further teaches wherein the determined virtualization workload placement includes selecting a plurality of servers to run a containerized microservice or application (Paragraph 24)
With respect claim 11, Farhan, Parees, Nainar and Devi teaches the method of claim 1, but Parees further teaches wherein determining virtualization workload placement includes prioritizing nodes based on network locality setting indicative of a request network locality between nodes on which the one or more virtualized resources are placed (i.e. high priority for workload request to be placed on high priority hosts and based on total execution time and compute resource available)(Paragraph 30).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. U.S. Patent #10,908,940 (hereinafter Farhan) in view of Parees et al. U.S. Patent Publication # 2019/0220319 (hereinafter Parees) further in view of Nainar further in view of Devi further in view of Rodriguez et al. U.S. Patent Publication # 2019/0266453 (hereinafter Rodriguez)
With respect claim 10, Farhan, Parees, Nainar and Devi teaches the method of claim 1, but fails to further teaches wherein the network locality information is inputted via labels by a network administrator. Rodriguez further teaches wherein the network locality information is inputted via labels by a network administrator (i.e. an administrator may manually enter the appropriate information in the database with respect to specific details of the components  as well as label of POD rack date)(Paragraph 27, 37-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rodriguez’s in Farhan, Parees, Nainar and Devi’s teaching to come up with inputting labels by a network administrator.  The motivation for doing so would be to identify the various components and their attributes (Paragraph 27)
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi in view of Parees further in view of Malik et al. U.S. Patent # 9,130,844 (hereinafter Malik) 
With respect to claim 12, Devi teaches a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a computer processor to: 
-  receive, with a containerized application scheduler (Fig. 5) operable to utilize network proximity (Fig. 5 proximity between nodes) to select nodes of plurality of nodes (Fig. 5 element 501) of virtualization equipment (Fig. 5 element 502a-d, 504a-d)  within a common data center (Fig. 5 element 502, 504) on which to run one or more virtualized resources  (i.e. distance between physical topology of the server devices in the datacenter)(Paragraph 27, 42-43), equipment locality information for the virtualization equipment indicative of a physical topology of the virtualization equipment including rack commonality or rack adjacency (Fig. 5 element 502a-d, 504a-d)(i.e. physical topology  is based on the “density” of nodes in the physical topology that is determined based on ratio of the amount of traffic that will be sent in and out of that physical group) (Paragraph 42-43); determine  receiving network utilization information for virtualization equipment indicative of available network bandwidth (Paragraph 27, 42, 46) and network latency interconnecting the plurality of nodes of the virtualization equipment through network (Paragraph 25,27), determine application workload placement based on the equipment locality information (i.e. transmit traffic load with the node via links and physical topology is determined based on a ratio of the amount of traffic that will be sent in and out of the physical group)(Paragraph 42-45); improve overall network utilization of available bandwidth on paths (i.e. bandwidth links) interconnecting a plurality of nodes of the virtualization equipment through a network (i.e. transmit traffic with node via link)  by assigning a workload to node of the plurality of nodes based on the equipment locality information (i.e. maximizing the traffic bandwidth and breaking the lowest bandwidth links between nodes)(Paragraph 25, 27, 42-43, 45-46)
Devi does not explicitly teach containerized application scheduler.
Parees teaches containerized application scheduler (i.e. container scheduler)(paragraph 23) receiving  with a containerized application scheduler network locality information for virtualization equipment (Paragraph 23-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Parees’s teaching in Devi’s teaching to come up with having compute virtualization scheduler to receiving network locality information and network utilization information.  The motivation for doing so would be so based on the information the scheduler and assign or evict workload from the hosts (Paragraph 56-57)
Although Devi teaches traffic load placement which can be functionally equivalent to workload placement, but Devi and Parees it does not state workload placement.  
Malik teaches determine, containerized application workload placement based on equipment locality information (i.e. efficiently execute workload across compute domain based on deterministic network infrastructure by employing a network switch architecture in which no two servers are more than two hops away from one another) (column 6 lines 8-37); and improve overall network utilization by assigning a workload to a node of the plurality of nodes based on the equipment locality information (i.e. inserting workload for execution into one or more specific server nodes with sufficient available capacity)(column 6 lines 55-67) (column 7 lines 1-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Malik’s teaching in Devi and Parees’ teaching to come up with determining application workload placement based on the equipment locality information.  The motivation for doing so would be incase of overload or to distribute workload, schedule the workload on other available resources based real-time metrics.
With respect to claim 13, Malik teaches the medium of claim 12,  wherein the workload placement is determined to minimize a number of hops between the plurality of nodes of the virtualization equipment (column 6 lines 8-20)
With respect to claim 14, Malik teaches the medium of claim 12,  wherein the workload placement is determined by prioritizing those nodes of the plurality of node of the virtualization equipment that lead to a reduction in a number of hops for a containerized application (column 6 lines 8-20)
With respect to claim 15, Malik teaches the medium of claim 12, wherein the workload placement is determined by prioritizing high-bandwidth links between the plurality of nodes (i.e. high-speed deterministic network infrastructure) between nodes in a data center  (column 6 lines 8-20)
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi in view of Parees further in view of Malik further in view of Memom et al. U.S. Patent Publication # 2020/0028894 (hereinafter Memom)
With respect to claim 16, Devi, Parees and Malik teaches the medium of claim 12, but fails to teach wherein the workload placement is determined by ranking available nodes in a data center based in part on location and bandwidth.
Memom teaches workload placement is determined by ranking available nodes in a data center based in part on location and bandwidth (Paragraph 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Memom’s teaching in Devi, Parees and Malik’s teaching to come up with ranking a set of potential containerization nodes based on a physical location.  The motivation for doing so would be to maximize storage access performance precipitated by the local data access (Paragraph 79)
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. U.S. Patent #10,908,940 (hereinafter Farhan) in view of Nainar et al. U.S. Patent Publication # 2019/0297011 (hereinafter Nainar) further in view of Devi
With respect to claim 21, Farhan teaches a system comprising: a processing resource; and a memory resource storing machine readable instructions to cause the processing resource to:
-receiving  network locality information for virtualization equipment (i.e. dynamic virtual server manager may slice the rack vertically instead of horizontally by organizing servers from pools of server components mounted throughout the rack) indicative of a physical topology of the virtualization equipment within a data center(column 7 lines 2-21) Examiner would like to point out that network locality information as referred in the specification is physical topology information of virtualization equipment within single rack and/or multiple rack.
-receive, network utilization information for virtualization equipment (i.e. network bandwidth requirement indicate an amount of bandwidth to and from the virtual server that will be required to execute the workload) (column  17 lines 20-27) indicative of available network bandwidth (i.e. requires particular amount of bandwidth external to the virtual server to communicate with outside parties) and network latency (i.e. storage access requirement attribute defined in terms of latency for access to data stored by a virtual server for the workload such as latency time) on paths interconnecting nodes of the virtualization equipment through a network (i.e. communicate with virtual server and web server through network)(column 17 lines 4-11, 20-27)
-maximize the available network bandwidth and minimizing the network latency between the virtualization equipment by determining, based on the received network locality information and the received network utilization information, virtualization workload placement for the one or more virtualized resources  (i.e. adjusting by changing in network bandwidth workload dimension) and minimize the network latency between the virtualization equipment (i.e. low and medium latency) (column 10 lines 5-22, lines 55-61) (column  17 lines 20-27)
Although Farhan teaches locality information indicative of a physical topology of the virtualization equipment within a data center (column 7 lines 2-21), but does not explicitly use the word “topology”
Nainar teaches receiving network locality information for virtualization equipment indicative of a physical topology of the virtualization equipment within a data center (i.e. network includes any number of physical or virtual routers or switches or fowarders that enable packets to move from one network element to another.  Furthermore, network topology including host or node that hosts an In-situ operations, administration and maintenance (IOAM) agent and associated IOAM logic to obtain intra-host IOAM data for packets transiting a container network environment)(Paragraph 19-20, 23, 25,); and receiving network utilization information indicative of available network bandwidth and network latency on path interconnecting nodes of the virtualization equipment through a network (i.e. path of a packet  wherein packet transmits containers and other elements on the node including vSwitch, POD1, POD2 including containers and sent back to analytics node.  The analytic node may then process the data and output IOAM data analytics (e.g. packet path metrics, throughput and latency)) (Paragraph 25, 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Nainar’s teaching in Farhan and Parees’s teaching to come up with having locality information indicative of physical topology of the virtualization equipment and receiving network utilization information indicative of network latency and bandwidth.  The motivation for doing so would be to find out summary IOAM data which might include not only summary (packet path) IOAM data, but also data indicating what specific actions or transformation may have occurred to a given packet during its transit through the node (Paragraph 26).
Farhan, and Nainar does not explicitly teach receiving operable to utilize network proximity to select nodes of plurality of nodes of virtualization equipment within a data center on which to run one or more virtualized resources.
Devi teaches receiving with a computer virtualization scheduler operable to utilize network proximity (Fig. 5 proximity between nodes) to select nodes of plurality of nodes (Fig. 5 element 501) of virtualization equipment (Fig. 5 element 502a-d, 504a-d)  within a data center (Fig. 5 element 502, 504) on which to run one or more virtualized resources  (i.e. distance between physical topology of the server devices in the datacenter)(Paragraph 27, 42-43), network locality information for the virtualization equipment indicative of a physical topology of the virtualization equipment including rack commonality or rack adjacency (Fig. 5 element 502a-d, 504a-d)(i.e. physical topology  is based on the “density” of nodes in the physical topology that is determined based on ratio of the amount of traffic that will be sent in and out of that physical group) (Paragraph 42-43); receiving network utilization information for virtualization equipment indicative of available network bandwidth (Paragraph 27, 42, 46) and network latency interconnecting the plurality of nodes of the virtualization equipment through network (Paragraph 25,27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Devi’s teaching in Farhan, Parees and Nainar’s teaching to come up with utilizing network proximity to select nodes of a plurality of nodes.  The motivation for doing so would be to minimize the distance between VNFs included in the VNF system and minimizing the number of server devices used to provide the VNF (Paragraph 27)
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan in view of Nainar further in view of Devi further in view of Grimm et al. U.S. Patent Publication # 2016/0217050 (hereinafter Grimm) further in view of Memom et al. U.S. Patent Publication # 2020/0028894 (hereinafter Memom)
With respect to claim 22, Farhan, Nainar and Devi does not teach rank a set of potential containerization nodes within the virtualization equipment based in part on a physical location of each node of the set of potential containerization nodes compared to other nodes of the set of potential containerization nodes; select a subset of the set of potential containerization nodes to run a containerized application based on the ranked set of potential containerization. 
Grimm further teaches the system of claim 21, wherein the instruction further cause the processing resource (Paragraph 3, 14-15) to  rank a set of potential containerization nodes (i.e. ranking the containers in terms of the level of usage of the resource) within the virtualization equipment (i.e. virtual machines/nodes) (Paragraph 14) data center compared to other nodes within the data center (Paragraph 43); and select nodes to run a containerized application based on the ranked set of nodes (i.e. select one or more of top ranked containers to run the resource/application) (Paragraph 43, 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Grimm’s teaching in Farhan, Nainar and Devi’s teaching in ranking and selecting a subset of the potential containerization nodes to run a containerized application.  The motivation for doing so would be to select higher ranking can be attributed to a VC having a nearest proximity and/or a least cost networking path (Paragraph 79)
Farhan, Nainar, Devi and Grimm does not teach based in part on a physical location of each node of the set of potential containerization nodes compared to other nodes of the set of potential containerization nodes.
Memom teaches rank a set of potential containerization nodes within the virtualization equipment (i.e. ranking the VC including candidate VCs)  based in part on a physical location of the set of potential containerization nodes (i.e. candidate VC) compared to other nodes of the set of potential containerization nodes (i.e. candidate VC can also be ranked for selection based on location of each node) (Paragraph 78-79); selecting a subset of the set of potential containerization nodes (i.e. selecting a VC) to run a containerized application (i.e. executable container instance can serve as an instance of an application container) based on the ranked set of potential containerization (paragraph 78-79, 156).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Memom’s teaching in Grimm, Farhan, Nainar and Devi’s teaching to come up with ranking a set of potential containerization nodes based on a physical location.  The motivation for doing so would be to maximize storage access performance precipitated by the local data access (Paragraph 79)
With respect to claim 23, Farhan, Nainar, Devi, Grimm and Memom teaches the system of claim 17, but Grimm further teaches wherein the instructions are to cause the processing resource to rank the set of potential containerization nodes based on network utilization of each node of the set of potential containerization (Paragraph 43, 44, 47-48)
With respect to claim 24, Farhan, Nainar, Devi, Grimm and Memom teaches the system of claim 17, but Grimm further teaches wherein the instructions further cause the processing resource to provide a default approach for ranking the set of potential containerization nodes (i.e. ranking the containers) (Paragraph 43), while allowing for application-specific customization of the ranked set of potential containerization nodes (i.e. not selecting the highest ranked)(Paragraph 43)
With respect to claim 25, Farhan, Nainar, Devi, Grimm and Memom teaches the system of claim 17, but Grimm further teaches wherein the instructions further cause the processing resource to rank the set of potential containerization nodes in order to optimize for low latency, high bandwidth (Paragraph 47), and/or direct switch connectivity (Paragraph 43, 47).
Response to Arguments
Applicant’s arguments are with respect to newly amended claims limitations.   These arguments  have been considered but are moot in view of new grounds of rejections
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Parekh et al. U.S. Patent Publication # 2020/0250006 which in Paragraph 11 teaches the pod is scheduled to memory optimized instances, and if ratio is low, the pod is scheduled to compute optimized instance and if ratio is within range between high and low, the pod is scheduled to EBS optimized instances.
B). Ramey et al. U.S. Patent Publication # 2016/0116110 which in Paragraph 67 teaches each Kubernetes nodes also known as worker or minion is the single where the containers are deployed.
C).  Yemini et al. U.S. Patent # 9,888,067 which teaches CPU and memory resources may be allocated to container by the scheduler of the container system which includes traditional operating systems scheduling algorithm.
D). Meisch et al. U.S. Patent Publication # 2018/0027060 which in Paragraph 69 teaches the orchestrator obtains profile in which the input parameter set is indicative of the type of the workload, the category of workload, general resource utilization behavior of the workload, cryptography intensive, size of the workload.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453